Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
Response to Arguments
Applicant's amendments and remarks submitted 1/24/2022 have been entered and considered, but are not found convincing. Claims2-3, 5, 12-13, 15, 20-21, 27 have been amended.  Claims 1, 7-9, 11, 17-19, 23-26, 29- 30, 32-34, 36 were cancelled. Claim 37-38 have been added. In summary, claims 2-6, 10, 12-16, 20-22, 27-28, 31, 35, 37-38 are pending in the application. 
Response to Arguments
Claim Rejections - 35 U.S.C. 103:
Applicant’s arguments with respect to independent claim have been considered but are moot because the rejection have been modified to address the newly added limitations. The examiner now relies on new references Melcher.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims  2-3, 5, 12-13,15, 21, 27 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) in view of Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) further in view of Stekkelpark, U.S Patent IDS, U.S Patent Application Publication No. 20100217685 (“Melcher”)
Regarding independent claim 2, Geisner teaches a method comprising:  detecting, by a client device, a first command by a user in a physical environment of the user, the first command to a first gesture to a physical object in the physical environment that is within a field of view of a depth sensor (¶0034 “FIG. 2 illustrates an example embodiment of a capture device 20 that may be used for target recognition, analysis, and tracking in a scene, where the target can be a user or an object. According to an example embodiment, the capture device 20 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like. According to one embodiment, the capture device 20 may organize the calculated depth information into "Z layers," or layers that may be perpendicular to a Z axis extending from the depth camera along its line of sight.”; ¶0162 “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180.); 
generating a model of the physical object based at least in part on the captured spatial data (¶0062 “ In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features to a catalog of feature options and apply selected features to the visual represent”;  ¶0064 “The computing ;
 displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object (see Figs. 9, 12-13, 14; ¶0150 “At step 1102, three dimensional article models are acquired by the system 20. Articles are virtual elements used in the shopping application which represent real-world goods be available from online or retail vendors. Article models may be acquired from a variety of sources.”; ¶0162 “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180 where user place physical object within the scene on a display); 
detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object without modifying a location of the physical object in the physical environment (¶0153 “Step 1126 illustrates a small set of possible gestures representing an action which may occur in an shopping application 180. These actions may include, for example, an action to: select article, apply article to on-screen image, remove article from avatar, add article to scene, remove article from scene, un-select article, apply background, remove article from rack, place article on rack, adjust article properties, and move object into scene. The aforementioned gestures should not be construed as limiting but are exemplary of the type of gestures a user may need in a shopping application when manipulating an article.”); the action including the physical object for sale on an electronic marketplace on behalf of the user (¶0150 “At step 1102, three dimensional article models are acquired by the system 20. Articles are virtual elements used in the shopping application which represent real-world goods be available from online or retail vendors. Article models may be acquired from a variety of sources. Retailers wishing to present articles for sale using the shopping application may create their own article models consistent with one or more standards for three dimensional models. Model specifications may fit any number of known standards for creating and storing three dimensional models of articles used within a rendered scene. Vendors may provide pricing and transaction information associated with the article model. ¶0153] Step 1126 illustrates a small set of possible gestures representing an action which may occur in an shopping application 180. These actions may include, for example, an action to: select article, apply article to on-screen image, remove article from avatar, add article to scene, remove article from scene, un-select article, apply background, remove article from rack, place article on rack, adjust article properties, and move object into scene. The aforementioned gestures should not be construed as limiting but are exemplary of the type of gestures a user may need in a shopping application when manipulating an article.”); wherein both the first gesture and the second gesture are captured by the depth sensor (¶0028] As shown in FIG. 1A, The capture device 20 may be, for example, a camera that may be used to visually monitor one or more users, such as the user 18, such that gestures and/or movements performed by the one or more users may be captured, analyzed, and tracked to perform one or more controls or actions within the application and/or animate an avatar or on-screen character, as will be described in more detail below.” ¶0035 “As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene.) 
In the same field of endeavor, Perez teaches detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture to a physical object in the physical environment that is within a field of view of a depth sensor (¶0106 “ The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device ¶0094 “FIG. 6 illustrates an example of a system 600 that can capture targets in a physical space 601 and map captured data to a visual representation in a virtual environment..”; ¶0033 “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate that into the virtual scene. For example, a user may bring a football into a physical space. The capture device may capture image data of the football, identify that the surface is round with an oblong shape. The system may generate the ball with the captured dimensions and textures. The system may compare the depth information to a target library to determine if any of the filters comprise information related to the depth data. The system may identify the object as a football and add characteristics and analyze the object for specific characteristics that are typical for a football” where bring object into a physical space or hold the object for specific amount of time for requesting a scan of an object which is considered as a first gesture to a physical object in the physical environment);
responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture to the physical object (¶0106 “The range data may be captured in real time using a capture device such as a depth camera or a depth sensing device”;¶ 0037] FIG. 2 illustrates an example embodiment of a capture device 20 that may be used for target digitization, extraction, and tracking, where the target can be a user or an object. According to an example embodiment, the capture device 20 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, 
generating a model of the physical object based at least in part on the captured spatial data (¶0005 “The techniques provide the ability to scan a known/unknown object, scan a human, and scan background aspects in a scene (e.g., floors, walls). The scan data for each, which may include a combination of depth and RGB data, may be used to create a three-dimensional model of the object”; ¶0044 “In an example embodiment, the capture device 20 may further include a processor 32 that may be in operative communication with the image camera component 22. The processor 32 may include a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions that may include instructions for receiving the depth image, determining whether a suitable target may be included in the depth image, converting the suitable target into a skeletal representation or model of the target, or any other suitable instruction.”);
displaying in a user interface of the client device, based on the model, a three-dimensional representation of the physical object identified by the first gesture included in the first command (¶0096 “…The depth camera may capture and scan a physical object and display a virtual object that maps directly to the image data of the physical object scanned by the depth camera. This may be a physical object in the possession of the user. For instance, if the user has a chair, that physical chair may be captured by a depth camera and a representation of the chair may be inserted into the virtual environment.”; ¶0116 “A user, such as the user 18 shown in FIG. 1B, may bring an object into the physical space and hold up the object to the capture device. Because we can analyze, scan, and recognize the human as described above, the capture device can identify where the user's hands are and that they are holding something. From a three-dimensional representation of the object, the system can determine the orientation of the object, snap the texture of the object, and then translate that into the virtual scene. For example, a user may bring a football into a physical space. The capture device may capture image data of the football, identify that the surface is round with an oblong shape. The system may generate the ball with the captured dimensions and textures. The system may compare the depth information to a target library to determine if any of the filters comprise information related to the depth data. The system may identify the object as a football and add characteristics and analyze the object for specific characteristics that are typical for a football”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisner with using 
In the same field of endeavor, Stekkelpark teaches detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment (¶0069 “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”); 
detecting, by the client device, a second command by the user, the second command request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment; the three-dimensional representation of the physical object identified by the first gesture (¶0069 “…In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision. Once the selection is made by the user (in other words, the focus is moved onto the desired physical or virtual object), a second signal can be provided by the user, said second signal comprising of one or more mouth click sounds. By providing this second signal, the user can provide various intents (for example, deleting, opening, sending in an e-mail, sharing on a social network, requesting information about, taking a digital photo or video of it, copying, pasting) to perform various tasks or actions pertaining the selected object(s).”) 
Therefore, in combination of Geisner and Perez, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez with identifying a physical object in a physical environment by a gesture that points to the physical object as seen in Stekkelpark because this modification would make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision (¶0069 of Stekkelpark) Geisner, Perez and Stekkelpark are silent on the remaining limitations of claim 2.
In the same field of endeavor, Melcher teaches detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the object (¶0040 “The gesture input module 302 receives a gesture input from the client device that represents a commerce-related action. In example embodiments, the gesture input is received at the client device via the user physically interacting with a user interface presented on the touch-sensitive display or using a mouse to input a gesture via a user interface presented on the client device. In one embodiment, the gesture input is a set of coordinates that represent a gesture. The set of coordinates may represent a letter that symbolizes an action a user at the client device wants to perform. For example, the set of coordinates may represent a "B" for a buy action, "S" for a sell action, "P" for a pay action, or "W" for a watch action. Other letters or symbols (e.g., "$" for a pay action or "+" to add to a shopping cart) may be used to represent other actions that may be used in connection with the network-based marketplace. Alternatively, other letters or symbols may be used to represent actions for other networked environments.”), the action including listing the object  for sale on an electronic marketplace on behalf of the user (¶0031-0032 “ In order to make listings available via the networked system 102 as visually informing and attractive as possible, the publication system 120 may include an imaging engine 214 that enables users to upload images for inclusion within publications (e.g., listings) and to incorporate images within viewed listings. The imaging engine 214 also receives image data from a user and utilizes the image data to identify an item depicted or described by the image data. In some embodiments, the imaging engine 214 may receive images representing gesture inputs from the client device. [0032] A listing creation engine 216 allows sellers to conveniently author publications in the example form of listings pertaining to goods or services that sellers wish to transact via the networked system 102, while a listing management engine 218 allows sellers to manage such listings. Specifically, where a particular seller has authored or published a large number of listings, the management of such listings may present a challenge. The listing management engine 218 provides a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings.”; )
Therefore, in combination of Geisner, Perez and Stekkelpark, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisner and using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object as seen in Perez with listing and selling items online with gesture input as seen in Melcher because this modification would allow sellers to conveniently author publications in the example form of listings pertaining to goods or services that sellers wish to transact via the networked system (¶0032 of Melcher)
Thus, the combination of Geisner, Perez, Stekkelpark and Melcher teaches a method comprising: detecting, by a client device, a first command by a user in a physical environment of the user, the first command including a first gesture that points to a physical object in the physical environment that is within a field of view of a depth sensor; responsive to detecting the first command, capturing, using the depth sensor, spatial data of the physical object in the physical environment of the user identified by the first gesture that points to the physical object; generating a model of the physical object based at least in part on the captured spatial data; displaying in a user interface of the client device, based on the model, a three- dimensional representation of the physical object identified by the first gesture included in the first command; detecting, by the client device, a second command by the user, the second command including a second gesture to request to initiate an action with respect to the physical object identified by the first gesture without modifying a location of the physical object in the physical environment, the action including listing the physical object identified by the first gesture for sale on an electronic marketplace on behalf of the user; and automatically initiating the action, wherein both the first gesture that points to the physical object and the second gesture are captured by the depth sensor.
Regarding claim 3, Geisner, Perez, Stekkelpark and Melcher teach the method of claim 2, wherein the second command includes a different gesture to request to initiate  a different action with respect to the physical object, the different action including a request to obtain input regarding the physical object via the electronic marketplace( ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0177 of Geisner “The system may or example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.) 
Regarding claim 5, Geisner, Perez, Stekkelpark and Melcher teach the method of claim 2, wherein the second command includes a different gesture to request to initiate  a different action with  respect to the physical object, the different action including a request to move the three-dimensional representation of the physical object to a different location within a virtual environment displayed in the user interface, and wherein  the different gesture does not modify the location of the physical object in the physical environment (¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.”) 
Regarding independent claim 12, Geisner teaches a system comprising: one or more hardware processors; and a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors of a client device, cause the one or more hardware processors to perform operations comprising (¶0027 “ As shown in FIG. 1, tracking system 10 may include a computing system 12. The computing system 12 may be a computer, a gaming system or console, or the like. According to an example embodiment, the computing system 12 may include hardware components and/or software components such that computing system 12 may be used to execute applications such as gaming applications, non-gaming applications, or the like. In one embodiment, computing system 12 may include a processor such as a standardized processor, a specialized processor, a ¶0098] The drives and their associated computer storage media discussed above and illustrated in FIG. 4, provide storage of computer readable instructions, data structures, program modules and other data for the computer 241. In FIG. 4, for example, hard disk drive 238 is illustrated as storing operating system 258, application programs 257, other program modules 256, and program data 255. Note that these components can either be the same as or different from operating system 225, application programs 226, other program modules 227, and program data 228.”): Remaining of claim 12 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 13, Geisner, Perez, Stekkelpark and Melcher teach the system of claim 12, Remaining of claim 13 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 15, Geisner, Perez, Stekkelpark and Melcher teach the system of claim 12, Remaining of claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale.
Regarding independent claim 21, Geisner teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations comprising (¶0027 “ As shown in FIG. 1, tracking system 10 may include a computing system 12. The computing system 12 may be a computer, a gaming system or console, or the like. According to an example embodiment, the computing system 12 may include hardware components and/or ¶0098] The drives and their associated computer storage media discussed above and illustrated in FIG. 4, provide storage of computer readable instructions, data structures, program modules and other data for the computer 241. In FIG. 4, for example, hard disk drive 238 is illustrated as storing operating system 258, application programs 257, other program modules 256, and program data 255. Note that these components can either be the same as or different from operating system 225, application programs 226, other program modules 227, and program data 228.;.”): Remaining of claim 21 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 27, Geisner, Perez, Stekkelpark and Melcher teach the non-transitory machine-readable storage medium of claim 21, Remaining of claim 27 is similar in scope to claim 3 and therefore rejected under the same rationale.
Regarding claim 37, Geisner, Perez, Stekkelpark and Melcher teach the method as described in claim 2, wherein the second command includes a different gesture to initiate a different action with respect to the physical object, the different action including superimposing the three- dimensional representation of the physical object identified by the first gesture on an additional three-dimensional representation of an additional physical object (¶0156 of Geisner The user 1002 facing the screen 1200 can reach up, grasp the garment from a rack, place it in an array of garments 1060 and/or place the garment onto the virtual model 1050. As indicated in FIG. 12, the appearance of the virtual model 1050 will mimic the size of the user 1002 with the appropriate clothing articles attached.” ;¶0130 of Geisner “As shown in FIG. 9, the system renders a visual representation 1050 on a display 1000 that corresponds to the user 1002 in the physical space 1001. In this example, the system auto-generated the on-screen representation 1050 by detecting features of the user 1002, comparing the detected features to a library of feature options, or imaging information in an imaging library, selecting the feature options that resemble the detected features of the user 1002, and automatically applying them to the user's on-screen representation 1050. The auto-generation of the on-screen representation removes work from the user 1002 and creates an experience for the user 1002 as they are transported into the game or application experience.” where place the garment onto the virtual model is considered as superimpose on the virtual model; ¶0033 of Perez “The computing For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0069 Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”) In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 38, Geisner, Perez, Stekkelpark and Melcher teach the method as described in claim 2, wherein listing the physical object for sale includes generating a listing for the physical object on the electronic marketplace and including the three-dimensional representation of the physical object in the listing (¶0150 of Geisner “At step 1102, three dimensional article models are acquired by the system 20. Articles are virtual elements used in the shopping application which represent real-world goods be available from online or retail vendors. Article models may be acquired from a variety of sources. Retailers wishing to present articles for sale using the shopping application may create their own article models consistent with one or more standards for three dimensional models. Model specifications may fit any number of known standards for creating and storing three dimensional models of articles used within a rendered scene. Vendors may provide pricing and transaction information associated with the article model. ¶0153] Step 1126 illustrates a small set of possible gestures representing an action which may occur in an shopping application 180. These actions may include, for example, an action to: select article, apply article to on-screen image, remove article from avatar, add article to scene, remove article from scene, un-select article, apply background, remove article from rack, place article on rack, adjust article properties, and move object into scene. The aforementioned gestures should not be construed as limiting but are exemplary of the type of gestures a user may need in a shopping application when manipulating an article.”; ¶0031-0032 of Melcher “ In order to make listings available via the networked system 102 as visually informing and attractive as possible, the publication system 120 may include an imaging engine 214 that enables users to upload images for inclusion within publications (e.g., listings) and to incorporate images within viewed listings. The imaging engine 214 also receives image data from a user and utilizes the image data to identify an item depicted or described by the image data. In some embodiments, the imaging engine 214 may receive images representing gesture inputs from the client device. [0032] A listing creation engine 216 allows sellers to conveniently author publications in the example form of listings pertaining to goods or services that sellers wish to transact via the networked system 102, while a listing management engine 218 allows sellers to manage such listings. Specifically, where a particular seller has authored or published a large number of listings, the management of such listings may present a challenge. The listing management engine 218 provides a number of features (e.g., auto-relisting, inventory level monitors, etc.) to assist the seller in managing such listings.”) In addition, the same motivation is used as the rejection for claim 2.
2.	Claims  4  and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) in view of Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) further in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Melcher et al, IDS, U.S Patent Application Publication No. 20100217685 (“Melcher”) further in view of Cho et al, IDS, U.S Patent Application Publication No. 2010/0191770 (“Cho”)
Regarding claim 4, Geisner, Perez, Stekkelpark and Melcher teach the method of claim 3, wherein the physical object identified by the first gesture(¶0162 of Geisner “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180 where user place physical object within the scene on a display ¶0033 of Perez “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0069 of Stekkelpark “…In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision. Once the selection is made by the user (in other words, the focus is moved onto the desired physical or virtual object), a second signal can be provided by the user, said second signal comprising of one or more mouth click sounds. By providing this second signal, the user can provide various intents (for example, deleting, opening, sending in an e-mail, sharing on a social network, requesting information about, taking a digital photo or video of it, copying, pasting) to perform various tasks or actions pertaining the selected object(s).”) In addition, the same motivation is used as the rejection for claim 1. Geisner, Perez, Stekkelpark and Melcher are understood to be silent on the remaining limitations of claim 4.
In the same field endeavor, Cho teaches wherein the input is a curated recommendation pertaining to the physical object (¶0052 of Cho “In some embodiments, a friend can recommend a fashion item to the owner of the social networking Virtual Closet. For example, a friend can recommend an item which they feel the owner is lacking in their Virtual Closet (e.g., you should buy a jean vest). As another example, a friend may recommend an item that can be used to complete a particular outfit. The recommended item can include, for example, a fashion item from the friend's own Virtual Closet (e.g., a link to or an image of a fashion item from the friend's Virtual Closet), an item that is for sale on a vendor's webpage, a description of a general 
Therefore, in combination of Geisner, Perez, Stekkelpark and Melcher, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisner and using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez and identifying a physical object in a physical environment by a gesture that points to the physical object of  Stekkelpark with providing recommend an item as seen in Cho because this modification would enter a fashion item recommendation (¶0052 of Cho).
Thus, the combination of Geisner, Perez, Stekkelpark, Melcher and Cho teaches wherein the input is a curated recommendation pertaining to the physical object identified by the first gesture.
Regarding claim 14, Geisner, Perez, Stekkelpark and Melcher teach the system of claim 13, Remaining of claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale.
3.	Claims  6, 10, 16, 20, 22, 28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) in view of Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) further in view of Stekkelpark, U.S Patent Application IDS, U.S Patent Application Publication No. 20100217685 (“Melcher”) further in view Hansen U.S Patent No. 8,655,053 (“Hansen”)
Regarding claim 6, Geisner, Perez, Stekkelpark and Melcher teach the method of claim 2, further comprising: determining one or more measurements of the physical object based on the spatial data (¶0132 of Geisner “Image data and/or depth information may be used in to identify target features. Such target features for a human target may include, for example, height and/or arm length and may be obtained based on, for example, a body scan, a skeletal model, the extent of a user 1002 on a pixel area or any other suitable process or data. Using for example, the depth values in a plurality of observed pixels that are associated with a human target and the extent of one or more aspects of the human target such as the height, the width of the head, or the width of the shoulders, or the like, the size of the human target may be determined. The camera 1008 may process the image data and use it to determine the shape, colors, and size of various parts of the user, including the user's hair, clothing, etc. The detected features may be compared to a catalog of feature options for application to a visual representation, such as the visual representation feature options in the features library 197.”) Geisner, Perez, Stekkelpark, Melcher are understood to be silent on the remaining limitations of claim 6
 In the same field of endeavor, Hansen teaches determining one or more measurements of the physical object based on the spatial data; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three- dimensional representation of the physical object, an identifier of the user, or an identifier of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.” where determined the actual size of the garment and store in database)
Therefore, in combination of Geisner, Perez, Stekkelpark and Melcher, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisner with determining actual size of garment as seen in Hansen because this modification would make assumptions about the personal preferences of the user (col.24, lines 35-51 of Hansen)
Thus, the combination of Geisner, Perez, Stekkelpark, Melcher and Hansen teaches determining one or more measurements of the physical object based on the spatial data; and storing, in a database, the one or more measurements of the physical object in association with at least one of an identifier of the physical object, the three- dimensional representation of the physical object, an identifier of the user, or an identifier of the client device.
Regarding claim 10, Geisner, Perez, Stekkelpark, Melcher teach the method of claim 2, wherein displaying the three-dimensional representation of the 5physical object in the user interface of the client device includes: G Geisner, Perez, Stekkelpark, Melcher are understood to be silent on the remaining limitations of claim 10.
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the  three-dimensional representation of the 10physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to  In addition, the same motivation is used as the rejection for claim 6.
Regarding claim 16, Geisner, Perez, Stekkelpark and Melcher teach the system of claim 12, remaining of claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 20, Geisner, Perez, Stekkelpark and Melcher teach the system of claim 12, wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: 
displaying the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (¶0162-0163 of Geisner FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180. [0163] FIG. 15 is an enlarged view of an exemplary scene 1410 provided with an interface 1425 suitable for use with a shopping application used in a room modeling application. Interface 1525 includes, for example, a number of articles (in this example chairs) 1540, 1542, 1544 and 1546 as well as a number of paint colors 1532 and 1534 , wherein the second command includes a different gesture to request to initiate  a different action with respect to the physical object, the different action including a request to obtain input regarding the physical object via the electronic marketplace ( ¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.), and wherein the operations further comprise receiving a curated recommendation pertaining to an additional object based on the three-dimensional representation of the physical object (¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.) Geisner, Perez, Stekkelpark and Melcher are understood to be silent on the remaining limitations of claim 20.
In the same field endeavor, Hansen teaches accessing, at a record of a database, one or more measurements of the physical object; and  10displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device (col.24, lines 35-51 “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment). In this case, the relative known size of the body part in the photograph compared to the dimension of the garment in the photograph can be used to calculate an estimated actual size of the garment. The estimated actual size can be used to identify the garment in a known database of garments or can be used to generate or augment garment profile data for use in a garment database as described herein.”’; col.25, lines 23-28 “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”), wherein the operations further comprise receiving a curated recommendation pertaining to  an additional object based on the  three- dimensional representation of the physical object and the one or more measurements of the physical object (col.23, lines 13-20 “The databases including garment preference data and/or personal preference data can be used to determine a garment fit and/or to make particular recommendations of particular garment items and/or to recommend locations or retailers for buying particular garment items as described herein. The preference data may be collected directly from a user or derived from other data associated with the user”; col.25, lines 62-67 “The personal preference data (e.g., fitting parameters) may be stored in the user account of the user database and used to provide fitting. For example, garment sizes or particular garments that provide the desired spacing based on the fitting parameter can be identified from a garment database and/or recommended to the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's school, residence, demographic, sex, age, personal interest, and the like may be associated with a user account and used to recommend particular fitted garments. In one embodiment, purchases of one user can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.”; col.24, lines 35-51 of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment)) In addition, the same motivation is used as the rejection for claim 6.  
Thus, the combination of Geisner, Perez, Stekkelpark, Melcher and Hansen teaches wherein displaying of the three-dimensional representation of the physical object in the user interface of the client device includes: accessing, at a record of a database, one or more measurements of the physical object; and displaying the one or more measurements of the physical object in association with the three-dimensional representation of the physical object in the user interface of the client device, wherein the second command includes a different gesture to request to initiate  a different action with respect to the physical object, the different action including a request to obtain input regarding the physical object via the electronic marketplace and wherein the operations further comprise receiving a curated recommendation pertaining to an additional object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object.
Regarding claim 22, Geisner, Perez, Stekkelpark and Melcher teach the non-transitory machine-readable storage medium of claim 21, further comprising instructions that, when executed by one or more hardware processors of the machine, cause the one or more hardware processors to further 15perform operations comprising: Remaining of claim 22 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 28, Geisner, Perez, Stekkelpark, Melcher and Hansen teach the non-transitory machine-readable storage medium of claim 22, further comprising instructions that, when executed by one or more hardware processors of the machine, cause the one or more hardware processors to further perform operations comprising: receiving a curated recommendation pertaining to an additional 15object based on the three-dimensional representation of the physical object and the one or more measurements of the physical object (¶0177 of Geisner “The system may recommend clothing for the user based on the identity of these user characteristics. The clothing recommendations may be based on clothing in the user's closet or from clothing available for purchase in the virtual world marketplace. For example, a user may have a personal closet with a repository of items owned and associated with a particular visual representation. The personal closet may comprise an interface for allowing the user to view and modify clothing and other items that are applied to the user's visual representation. For example, accessories, shoes, etc, may be modified. A user's gender may be determined based on the captured data or as a result of accessing a profile associated with the user.”;col.26, lines 10-24 “The present invention also includes associating user accounts by identifying acquaintances, friends, or other personal relationships that may exist between account users and making garment recommendations that use, at least in part, the preferences of other users that have a personal relationship. For example, where two users are friends in a social network, their preferences may be similar. Other social networking data such as a user's school, residence, demographic, sex, age, personal interest, and the like may be associated with a user account and used to recommend particular fitted garments. In one embodiment, purchases of one user can be uploaded to a social network and/or social network users having an established connection with a particular social network user may be notified of the purchase and/or shown an electronic display of the garment.”; col.24, lines 35-51 of Hansen “In one embodiment, the actual size of the garment worn in the photograph can be determined and stored in the database or used to make assumptions about the personal preferences of the user. The actual size can be the manufacturer's size (usually small, medium, large, etc.) or the actual size can be an actual dimension such as length or width in units such as, but not limited centimeters). The actual size of the garment can be determined by knowing the dimensions of an exposed body part in the photograph (e.g., the dimensions of the head of the person wearing the garment).) In addition, the same motivation is used as the rejection for claim 6.
Regarding claim 31, Geisner, Perez, Stekkelpark, Melcher and Hansen teach the method as described in claim 6, wherein generating the model of the physical object is further based on the one or more measurements of the physical object stored in the database (¶0062 of Geisner “ In another example, the target is a human user and the system detects the user's features, such as eye color, size, and shape, hair color, type, and length, etc. The system may compare the detected features to a catalog of feature options and apply selected features to the visual representation….”; ¶0064 “The computing environment 12 may use a 3-D Model Builder 193 to create 3-D models from scanned scene information available from the image library and the capture device”; col.25, lines 23-28 of Hansen “The garment profile database can be used to further facilitate matching between unknown garments of users and known garments as described above. In addition, the profile data associated with the garment can be used to determine the probability that a garment identified in photographic data is a match to the known garment in the garment profile database.”) In addition, the same motivation is used as the rejection for claim 6
4.	Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geisner et al, U.S Patent Application Publication No 20110246329 (“Geisner”) in view of Perez et al, U.S Patent Application Publication No 20100302247 (“Perez”) further in view of Stekkelpark, U.S Patent Application Publication No.2013/0346085 (“Stekkelpak”) further in view of Melcher et al, IDS, U.S Patent 
Regarding claim 35, Geisner, Perez, Stekkelpark, Melcher teach the method as described in claim 2, wherein the first gesture corresponds to a first step (0162 of Geisner “FIG. 14 illustrates an alternative use of the shopping application or in a user 18 can place physical object, such as a couch 1402, within a scene 1410 on a display 16. In different embodiments, different types of virtual articles other than clothing or furniture may be presented in by the shopping application 180”; ¶0033 of Perez “The computing environment 12 may use the audiovisual device 16 to provide a visual representation of a player avatar 40 that the user 18 may control with his or her movements. For example, as shown in FIG. 1B, the user 18 may hold the physical skateboard 120 up and perform a particular motion or hold the object for a specific amount of time that is recognizable by the system 10 as a gesture for requesting a scan of an object”; ¶0069 of Stekkelpark “In yet another implementation, an augmented reality device is provided, the device being equipped with at least one camera and least one acoustic-to-electric sensor. An image recognition module is also provided, said module being capable of detecting and recognizing various hand or finger gestures, and the combination of hand or finger gestures and objects (for example objects visible on the display of the device, or physical objects being captured by the device's camera). In other words, a system is provided, which is capable of recognizing hand and finger gestures and objects on a static or dynamic image. In such implementations, the user can make a virtual object selection on the display of the device by pointing with the physical hands or fingers to any of the virtual objects in the user's field of vision. In other implementations, the user can make a physical object selection through the display of the device by pointing with the physical hands or fingers to any of the physical objects in the user's field of vision.”)and the second gesture corresponds to a second step (¶0157 of Geisner “ In using the interface 1200, a user 1002 may make appropriate gestures to select garments from a garment rack 1235, place them in a holding area (garments 1242, 1244, 1246 and 1248) and move the garments onto the virtual model 1050. A user 1002 may use a scroll interface 1227 to move through garments on a virtual rack 1235. A user may select to put garments into a virtual shopping cart 1260 which a user may then purchase using a transaction interface (not shown). Purchasing items using the system may comprise using a purchasing interface provided by system 20 which a user 1002 may interact with using gestures, or may comprise being provided with a vendor specific interface through, for example, a browser window presented in the interface 1200”; ¶0164 of Geisner “ Scene 1410 may be a representation of a user's room or the scene scanned by the capture device 20 (or another background selected by the user). Elements within the scene which are determined to be objects can be removed from the scene, or can be replaced in the scene by other objects through motions of the user. For example, if a user 1002 reaches on an article such as article 1544 and grasps the article and moves it into the scene, the user can position the article within the scene 1410 at a desired location by grasping the article with a hand closing motion, and releasing the article with a hand opening motion. Similarly, the user can paint the room by grasping one of the two icons 1532 and 1534, and applying that to the scene 1550. Any number of different types of articles may be provided from third-party vendors.”; ¶0031-0032 of Melcher “In order to make listings available via the networked system 
In the same field of endeavor, Bran teaches wherein the first gesture corresponds to a first step in a sequence of gestures and the second gesture corresponds to a second step in the sequence of gestures (¶0030  “The gesture device 110 is configured to receive multiple gestures in a sequence or series. For example, the user 112 may perform a first gesture (e.g., Gesture 1 114(1) in FIG. 1) and soon after may perform a second gesture (e.g., Gesture 2 114(2) in FIG. 2). When the gesture device 110 detects multiple gestures, the gesture device 110 can use information from previously detected gestures, as well as the time value between the 
Geisner teaches captures physical object within a field of view of a depth sensor and generate and display three-dimensional virtual representations of captured physical object on shopping application, then user can manipulate the virtual representations of captured physical object by gestures.  These gestures are captured by the depth sensor. Perez uses a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez.  Stekkelpark suggests identifying a physical object in a physical environment by a gesture that points to the physical object. Melcher teaches listing and selling item online by user gesture.  Bran teaches receive multiple gestures in a sequence or series such detects Gesture 2 after it detects Gesture 1
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of generating and manipulating the three-dimensional representation of the physical object by user gestures of Geisne and using a first gesture to specific on the physical object in the physical environment to create a three-dimensional representation of the physical object of Perez and identifying a 
Thus, the combination of Geisner, Perez, Stekkelpark, Melcher and Bran teaches wherein the first gesture corresponds to a first step in a sequence of gestures and the second gesture corresponds to a second step in the sequence of gestures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vock, U.S Patent No. 7953648 - A system for generating a virtual clothing experience has a display for mounting with a wall, one or more digital cameras for capturing first images of the person standing in front of the display, an image processing module for synthesizing the first images and for generating a display image on the display that substantially appears, to the person, like a reflection of the person in a mirror positioned at the display. The cameras capture second images of a garment with the person; the module synthesizes the second images with the first images to generate the image that substantially appears, to the person, that the reflection wears the garment. A home version of the system may be formed with a home computer and a database storing garment images in cooperation with a manufacturer. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH LE/Primary Examiner, Art Unit 2619